DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed June 21, 2021, July 1, 2021, August 10, 2021, September 9, 2021 and October 6, 2021 have been placed in the application file and the information referred to therein has been considered as to the merits.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention is directed to a method and system for controlling access to resources by a user during an authentication attempt where the system determines actual password characters from a set of entered characters composed of noise characters interleaved with the actual password. Each independent claim recites the uniquely distinct features of “identifying a first set of characters corresponding to the stored password; receiving a second set of characters, entered in sequence by a user, to be authenticated during an authentication attempt, wherein the received second set of characters to be authenticated include more characters than the first set of characters corresponding to the stored password; causing access to be granted to an access controlled resource based upon determining: the second set of characters includes a first subset of password characters that match the first set of characters corresponding to the stored password and in a same order, and a second subset of noise characters that are not specified for the authentication attempt and are interleaved with the first subset of password characters in an order that is not specified for the authentication attempt, and the second set of characters comprises a first preset count of characters or the second subset of noise characters comprises a second preset count of characters”. The closest prior art, Mahmoud Abd Alla et al (US 20110271118), fails to anticipate or render the above under limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW B SMITHERS whose telephone number is (571)272-3876. The examiner can normally be reached 8:00-4:00 (Teleworking).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW SMITHERS/
Primary Examiner
Art Unit 2437